DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 2/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 7-8 and 10-14, 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US Patent No. 7,058,036, hereinafter Yu) in view of Mooney (US 2002/0174194).
Referring to clam 5, Yu discloses a server that manages transactions between first and second end user devices (Fig. 1, abstract and  Col. 2, lines 12-24, “IM Server 26", note that IM server 26 or instant messaging server, as depicted in figure 1 relays IM messages between a first device 12 and second device 16), the server comprising:
a communication interface (FIG. 1, 6 and Col. 10, lines 59-65,  note that the IM server 26 communicates with both user devices 12 and 16 in FIG. 1 and with devices 64 and 66 in FIG. 6 and relays messages between them, thus, it has a communication interface providing such communication);

receive a first connection associated with a first end user device, wherein the first connection includes a connection that is initiated by the first end device (figure 1 and at least Col. 2, lines 25-35,  “when a first user at terminal 12 logs onto the . . . IM server”, note that the terminal 12 makes a first connection with the IM server in order to start IM communication), 
 receive a first message from the first end user device over the first connection (FIG. 1, FIG. 6 and at least Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message, and instruct the IM client to send the text message to User-2. The IM client on terminal 12 may then interact with IM server 26 in order to route the text message to a destination IM address”),
wherein the first connection is maintained independently of the first message (figure 1  and at least Col. 2, lines 25-35,  “a first user at terminal 12 logs onto the . . . IM server”, Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message, and instruct the IM client to send the text message to User-2”, note that the terminal 12 makes a first connection with the IM server in order to start IM communication. Further, note that after the Client logs on (which is the first connection) with IM server, the user or the device can send Instant Messages (IM) and server relays the IM messages between user 1 and user 2 while both are logged on. Here, the first connection with first user device (e.g., device 12) can remain logged on independent of the first message to device 18. For example, the user of device 12 in figure 1 logs via authentication and 
send a second message to the second end user device (FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, Col. 7, line 8, “convert message”, note that the Server receives the first message, converts it into a third message (converting) and forwards it to the second user. Thus, it generates the second message for a second end user device based on the first message from the first message from the first end user device,  send the second message to the second end user device);
receive a second connection associated with the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26, and IM server 26 may store this ID in a database”, “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Note the user-2 logs onto the IM server, thus, the second connection with the second end user device where the second connection includes connection that is initiated by the second end user device) while the first connection is maintained (Col. 1, lines 63-65, “Two or more users logged onto the Internet”. Col. 2, lines 25-35,  “a first user at terminal 12 logs onto the . . . IM server”, Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message, and instruct the IM client to send the text message to User-2”, note that the terminal 12 makes a first connection with the IM server by logging on in order to start IM communication. Further, note that after the terminal 12 logs on (which is the first connection) with IM server, the user or the device can send Instant Messages (IM) and server relays the IM messages between user 1 and user 2 while both are logged on. Here, the first connection with first user device (e.g., device 12) can remain logged on independent of the first message to device 18. The user of device 12 in figure 1 logs on and remains logged on for a certain duration just to check the IM messages in the inbox without sending IM message to another user. Based on a broad interpretation, the device 12 can remain logged on for a duration of time independent of the first message. Also see Col. 16, lines 12-22, “the IM server may notify other IM clients that MS 80 is logged onto the instant messaging system and available to receive instant messages. For example, IM server 68 may send a signal to IM client terminal 64 with this indication, perhaps if the user logged on at terminal 64 had indicated an interest in knowing when MS 80 was on line.” Here, note that Instant Messaging system of Yu is configured to allow the IM server to establish a second connection from a second user device while keeping the first user device logged on (equivalent to maintaining a first connection with a first user device). Further, the two devices can be logged on to the server simultaneously. Yu in Col. 16, lines 12-22, describes that a first user device and a second user device can be logged on (or connected) at the same time and the status or availability (equivalent to connection maintenance) of one of the user device can be communicated to the other user device. In an instant messaging system of Yu, a first user device logs onto an IM server to send IM to a second user device and the second user device logs onto the server as well. Thus, system of Yu is configured to allow the second user device to log or (connect) while the first user device is still connected (or logged on)),
and wherein the first message is associated with a transaction requesting data from a second end user device (FIG. 1-4, Col. 1, lines 11-16, “people to interact with each other over a teecommunication network”. Col. 2, lines 6-7, “A message to be sent from on terminal to another is divided into  … then routed”. Col. 4, lines 5-17, “SMS”, “text message”. Note that they system of Yu describes an Instant messaging system that allows a first user to logon and send a message to a second user through a server. One skilled in the art would recognize that such SMS system would allow the user 1 to send a message to user 2 through the server requesting the user 2 to send data or information. The data or information can be anything, e.g., from simple hello to requesting the user 2 for a drink. Thus, any type of transaction requesting data from a second end user device is an intended use for the SMS system of Yu, where the data requested could be any personal question that one user asks another user);
 wherein the second connection includes connection that is initiated by the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26, and IM server 26 may store this ID in a database”, “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Note the user-2 logs onto the IM server, thus, the second connection with the second end user device where the second connection includes connection that is initiated by the second end user device);
receive a third message from the second end user device over the second connection wherein the third message is generated by the second end user device in response to receipt of the second message (see figures 1, 6, 8-11 and Col. 2, lines 60-65, particularly lines 63-64 “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Note the user-2 sends an IM message to user-1 in response to IM message of user-1 by a similar procedure. Thus, the IM message of user-2 comes through the IM server), 
wherein the third message contains a latest version of data from the second end user device (see figures 1, 6, 8-11 and Col. 2, lines 60-65, “User-2 could send a response IM to User-1”. Note that based on a broad interpretation, the “latest version of data” can be interpreted as the data that the second user sends to the first user. There is not sufficient explanation of latest version of data. In Yu, two users are sending IM or e-mail messages back-and-forth. The e-mail or IM message can be referred to as “data”. Thus, the response sent from user-2 to user-1 is interpreted as the latest version of data up to that point. In other words, the latest version of data is interpreted as new IM message. Further, the IM system of Yu is configured to allow sending of IM messages between a first user and a second user such every new IM message is equivalent to new data or new IM message or latest version of the data, or new e-mail. Additionally, note that in Col. 21, lines 50-54 describes that the invention could be applied to e-mail 
Yu does not explicitly state, in the same embodiment, : generate a second message for a second end user device based on the first message from the first message from the first end user device and generate a fourth message, wherein the fourth message includes data from the third message.
In a different embodiment, Col. 7, lines 8-35, Yu teaches generating a second message for a second end user device based on the first message from the first message from the first end user device and generate a fourth message, wherein the fourth message includes data from the third message (see  Col. 7, lines 8-35, “SMS message generated . . . which can then convert the message into an Simple Mail Transfer Protocol . . . e-mail message and forward the e-mail message to the a designated  e-mail recipient”, note that the SMS is converted into an e-mail format and then transmitted to the designated recipient (or second user device). Yu describes converting a message received from a first user device to a suitable format (e.g., e-mail format) and then transmitting it to a second user device. Thus, the Server receives the first message, converts it into a second message (converting) and forwards it to the second user. Thus, it generates the second message for a second end user device based on the first message from the first message from the first end user device and sends the second message to the second end user 
Considering the teachings of converting of messages from one format to another more suitable format for transmission in Yu’s Col. 7, lines 8-35, it  in combination with the Yu’s teachings of live IM message, e-mailing, logging on, servers, user devices and many other teaches of Yu , it would have been obvious to one of the ordinary skill in the art at the time of invention to modify the invention of Yu such that the conversion of one communication format to another would be included in the same embodiment with IM messaging and e-mail message, for the purpose of allowing devices to receive messages in the format suitable for the receiving device. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Yu is not relied on for disclosing wherein stateless connectivity exists between the first end user device and the second end user device over the first connection and the second connection.
	However, one skilled in the art knows that stateless connections are well-known in the art, as shown by Mooney below. Further, it is known to establish a stateless connection between a serve and a first client and between the same server and a second client device.
	In an analogous art, Mooney discloses stateless connectivity can exists between a first end user device and a second end user device over a first connection and a second connection (FIG. 1 and 4-5, Par. 134 and 135, “stateless independent connections between the client 1012 and the web-server 1014; and ii) to associate each stateless independent connection to a stateful session between the web-server 1014 and the server 1018”. Note that stateless connection can exist between a client 1012 (first end user device) and a web-server 1014 (server).  One skilled in the art would recognize that another or additional stateless connection can also exist in the same fashion between a second client 1012 (seocnd end user device) and the web-server 1014 (server).  Further, note that Mooney teaches multiple independent stateless connections between clients and the server.  Thus, one skilled in the art would recognize that a stateless connectivity can exist between a first end user device and a second end user device over a first connection and a second connection).
Considering the teachings of Mooney that stateless connectivity can exist between a server and a first client device and also between the server and a second client, and considering knowledge of one skilled in the art that a server can have two independent stateless connectivity with two clients such that the two clients can communicate with each other through the server, it would have been obvious to one of the ordinary skill in the art at the time of invention to modify the invention of Yu such that a stateless connectivity exists between the first end user device and the second end user device over a first connection and a second connection , for the purpose of closing connection appropriately when communications are done. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, the combination of Yu/Mooney discloses the server of claim 5, wherein the second connection is used to manage multiple transactions between the first end user device and the second end user device (Yu, FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26. Note the IM server of Yu provides IM messaging between the two users and the users can continue communicating IM 
Referring to claim 8, the combination of Yu/Mooney discloses the server of claim 5, wherein the second message includes data from the first Message (Yu, see  Col. 7, lines 8-35, “SMS message generated . . . which can then convert the message into an Simple Mail Transfer Protocol . . . e-mail message and forward the e-mail message to the a designated  e-mail recipient”, note that the first message is SMS and it is converted to e-mail or another format for suitable transmission. Thus, the second message includes data from the first message).
Referring to claim 10, the combination of Yu/Mooney discloses the server of claim 7, wherein the multiple transactions between the first end user device and the second end user device is managed in response to instructions from a user of the second end user device (Yu, FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, Col. 2, lines 37-40 and 60-65, “when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26”. Note the IM server of Yu provides IM messaging between the two users, and it is configured to allow multiple transactions between the first end user device and the second end user device because any of the users can keep sending multiple IM messages until one logs out. Since the user of the device is logged on writes the IM message, the device manages the messaging in response to instructions from user).
Referring to claim 11, the combination of Yu/Mooney discloses the server of claim 7, wherein the transaction between the first end user device and the second end user device includes a request to receive additional data from the first end user device (Yu, FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, note that the IM messaging structure of Yu allows the remote client to send multiple transactions for additional 
Referring to claim 12, the combination of Yu/Mooney discloses the server of claim 7, wherein at least one of the multiple transaction between the first end user device and the second end user device includes a request to receive additional data from a third device (Yu, Col. 2, lines 60-65, particularly lines 63-64, Col. 7, lines 8-35, “SMS message generated . . . which can then convert the message into an Simple Mail Transfer Protocol . . . e-mail message and forward the e-mail message to the a designated  e-mail recipient”, note that Yu is configured to allow text messaging between devices. One skilled in the art would recognize that the user of the device can make any type of request and type in the IM message, the request can be for additional data).
Referring to claim 13, the combination of Yu/Mooney discloses the server of claim 6, wherein at least one of the multiple transactions between the first end user device and the second end user device includes additional data for receipt by a third device (Yu, see Col. 2, lines 60-65, particularly lines 63-64, “In turn, User-2 could send a response IM to User-1 by a similar procedure”. Further, see col. 7, lines 8-35, “SMS message generated . . . which can then convert the message into an Simple Mail Transfer Protocol . . . e-mail message and forward the e-mail message to the a designated  e-mail recipient”, note that Yu is configured to allow text messaging between devices. One skilled in the art would recognize that the user of the device can make any type of request and type in the IM message, the request can be for additional data).
Referring to claim 14, the combination of Yu/Mooney discloses the server of claim 6, wherein at least one of the multiple transactions between the first end user device and the second end user device includes additional data for receipt by the first end user device (Yu, Col. 2, lines 60-65, particularly lines 63-64, note that Yu is configured to allow text messaging between devices. One skilled in the art would 
Referring to claim 16, the combination of Yu/Mooney, wherein the server is operable to receive a third connection associated with the second end user device after the second message is sent to the second end user device (Yu, see figures 1, 6, 8-11 and Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26, and IM server 26 may store this ID in a database”, note the Yu is configured to allow the second user device to log onto the IM server. One skilled in the art would recognize that the second device could log out and then log on again later. This later logging on is equivalent to third connection).
Referring to claim 17, the combination of Yu/Mooney discloses the server of claim 16, wherein the server is operable to manage transactions between the first end user device and the second end user device over the first and third connection (Yu, FIG. 1, 6 and 9-11, and Col. 2, 37-lines 56-65, “the IM server could receive and forward the message . . . to . . . user-2”, “route the message to destination”, Col. 2, lines 37-40 and 60-65, “Similarly, when a second user at terminal 18 logs onto the Internet, an IM client application running on terminal 18 may provide an instant messaging ID for terminal 18 to the IM server 26. Note that the server is configured to manage transaction using first and third connections in similar way that the server manages transactions between the first and second devices using first and second connection). 
Referring to claim 19, the combination of Yu/Mooney discloses the server of claim 5, wherein the server is operable to maintain the first connection regardless of whether the second connection is terminated (Yu, figure 1  and at least Col. 2, lines 25-35,  “a first user at terminal 12 logs onto the . . . IM server”, Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message, and instruct the IM client to send the text message to 
Referring to claim 20, the combination of Yu/Mooney discloses the server of claim 5, wherein, upon termination of the first connection or completion of the transaction, the server is operable to delete data associated with the transaction (Yu, figure 1  and at least Col. 2, lines 25-35,  “a first user at terminal 12 logs onto the . . . IM server”, Col. 2, lines 50-65, “To send an instant message to User-2, User-1 may invoke the IM client application on terminal 12, type in a text message, and instruct the IM client to send the text message to User-2”, note that the terminal 12 makes a first connection with the IM server in order to start IM communication, note that the server can be configured to  delete data associated with the transaction).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US Patent No. 7,058,036) in view of Mooney and further in view of Pan (US 2003/0225910). 
Referring to claim 18, the combination of Yu/Mooney discloses the server of claim 5.
Yu is not relied on for the first connection being a TCP/IP connection.
In an analogous art, Pan discloses a first connection for a remote client to be a TCP/IP connection (Fig. 1 and Par. 17, “remote users can be connected with the SNM 110 via the internet so that the remote users can communicate with system nodes. Referring to FIG. 1, remote users 160A and 160B are connected with the SNM via TCP/IP link 155”).

Response to Arguments
Applicant’s arguments submitted 2/14/2022 have been fully considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).